Name: Commission Regulation (EEC) No 3731/81 of 21 December 1981 fixing the standard values to be used in calculating financial compensation in respect of fishery products withdrawn from the market during the period from 1 January to 31 December 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 81 Official Journal of the European Communities No L 373/33 COMMISSION REGULATION (EEC) No 3731/81 of 21 December 1981 fixing the standard values to be used in calculating financial compensation in respect of fishery products withdrawn from the market during the period from 1 January to 31 December 1982 Whereas on the basis of the relevant information on this value, this value should be fixed for the period from 1 January to 31 December 1982 as shown in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976, on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular Article 11 (5) thereof, Whereas Article 11 of Regulation (EEC) No 100/76 provides for the granting of financial compensation to producers' organizations which intervene, in compli ­ ance with certain conditions, in respect of the products listed in Annex I (A) and (C) to that Regulation ; whereas the amount of financial compensation must be reduced by standard values in the case of products for purposes other than human consumption ; Whereas Commission Regulation (EEC) No 697/71 (3) specifies the ways in which the products withdrawn may be disposed of ; whereas the value of such products must be fixed at a standard level for each of these modes of disposal , taking into account the average receipts which may be obtained from such disposal ; Until 31 December 1982 the standard values to be used in calculating the financial compensation provided for in Article 11 of Regulation (EEC) No 100/76 in respect of products withdrawn by producers' organizations and used for purposes other than human consumption shall be as shown in the Annex. Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 20, 28 . 1 . 1976, p . 1 . 0 OJ No L 359, 31 . 12. 1980, p . 13 . (3) OJ No L 77 , 1 . 4. 1971 , p . 69 . 29 . 12. 81No L 373/34 Official Journal of the European Communities ANNEX Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : (a) For herring and mackerel :  Denmark 63  United Kingdom 45  Other Member States 20 (b) For shrimps of the genus Crangon spp :  Denmark 20  Other Member States 10 (c) For other products :  Denmark 50  Italy 40  Other Member States 19 2. Used otherwise than as under 1 as animal feed (bait included) : (a) For sardines and anchovies 50 (b) For other products :  Ireland 35  Other Member States 50 3 . Used for purposes other than animal feed 0